Case 1:20-cr-00015-PKC Document 112-1 Filed 04/16/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA
-V.- : 20Cr. 15 (PKC)
VIRGIL GRIFFITH, : PROTECTIVE ORDER
: WITH RESPECT TO CERTAIN
Defendant. : DISCOVERY
xX

 

CASTEL, D.J.:

This matter came before the Court on the Government’s motion (“Government
Motion”), exhibits, and the declarations of various Government officials (collectively, the
“Government Submission”). The Government Submission was filed ex parte, in camera, and
through the Classified Information Security Officer on April 9, 2021.

The Government Submission sought a protective order, pursuant to Section 4 of the
Classified Information Procedures Act (“CIPA”) and Rule 16(d)(1) of the Federal Rules of
Criminal Procedure, regarding disclosure of certain information. After ex parte, in camera
consideration of the Government Submission, this Court finds:

I. That the Government Submission contains and describes classified
information that requires protection against unauthorized disclosure. That information is
described with particularity in the Government Submission.

2. The head of the departments that have control of the classified information
described in the Government Submission, after actual personal consideration, have lodged the state

secrets privilege with respect to that classified information.

1

 
Case 1:20-cr-00015-PKC Document 112-1 Filed 04/16/21 Page 2 of 3

Deleted Classified Materials

3. Disclosure of the “Deleted Classified Materials”—as that term is defined in
Footnote 3 on Page 6 of the Government Motion—to the defense or the public could reasonably
be expected to cause serious damage to the national security.

4, The Deleted Classified Materials are not discoverable under Brady v.
Maryland, 373 U.S. 83 (1963), and its progeny, or Rule 16 of the Federal Rules of Criminal
Procedure. In addition, the Deleted Classified Materials are not helpful to the defense, that is,
useful to counter the Government’s case or bolster a defense, as required under United States v.
Aref, 533 F.3d 72, 78 (2d Cir. 2008).

Substituted Classified Materials

5, Disclosure of the “Substituted Classified Materials’—as that term is
defined in Footnote 3 on Page 6 of the Government Motion—to the defense or the public could
reasonably be expected to cause serious damage to the national security.

6. The Proposed Substitutions—as that term is defined on Page 7 of the
Government Motion and contained in Exhibits G through I to the Motion—provide the defendant
with substantially the same ability to make his defense as would disclosure of the Substituted

Classified Materials.
Case 1:20-cr-00015-PKC Document 112-1 Filed 04/16/21 Page 3 of 3

Accordingly, it is:

ORDERED that the Government Motion is granted, and the Deleted Classified
Materials, as defined in the Government Motion and described herein, need not be disclosed to the
defense; and it is further

ORDERED that the Government shall produce to defense counsel the Proposed
Substitutions, as defined in the Government Motion and described herein; and it is further

ORDERED that the Government Submission is hereby sealed, and shall remain
preserved in the custody of the Classified Information Security Officer, in accordance with
established court security procedures, until further order of this Court.

SO ORDERED in Chambers this day of , 2021.

 

THE HONORABLE P. KEVIN CASTEL
United States District Judge
Southern District of New York
